Citation Nr: 0709767	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for depression (also 
claimed as anxiety and nerves).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from June 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for depression (also 
claimed as anxiety, nerves).  


FINDING OF FACT

Depression (also claimed as anxiety and nerves) began many 
years after active duty, and is not linked by competent 
medical evidence to any incident of service.


CONCLUSION OF LAW

Depression (also claimed as anxiety and nerves) was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
a notice letter in October 2003, in which he was informed of 
VA's duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, the 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided by the RO.  In addition, it appears 
that all pertinent obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board also notes that the veteran and his representative 
have requested that he be scheduled for a VA examination to 
determine whether his depression (also claimed as anxiety and 
nerves) is related to his service.  No such examination has 
been afforded the veteran.  In support of the claim for a VA 
examination, the veteran's representative has cited two 
judicial opinions in support of this request, McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), and Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

38 C.F.R. § 3.159(c)(4) provides that VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  There are four elements to 
review to determine whether a VA examination is necessary.  
McLendon, supra; Buchanan, supra.  A medical examination or 
medical opinion is necessary if there is (1) competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) evidence 
establishing that the veteran suffered an event, injury, or 
disease in service; and (3) an indication that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service, but (4) insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); id.; Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003); Wells v. Prinicipi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003);.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).

The Board notes, however, that while the court cases cited by 
the representative discuss the criteria necessary for VA to 
schedule a veteran for an examination or opinion, neither 
case supports this veteran's claim that he should be 
scheduled for an examination.  With regard to McLendon, in 
that case, the first three prongs cited above were met, 
whereas in the present case only the first two prongs have 
been met.  With regard to Buchanan, in that case, the Federal 
Circuit held that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  In this case, as 
explained below, the Board has not determined that the 
veteran's lay evidence lacks credibility.  Rather, the 
problem with this case is that while the veteran has reported 
feeling depressed in service, which could arguably satisfy 
the second prong, there is no "indication" that the 
veteran's depression or anxiety may be associated with his 
having felt depressed on one occasion in service.  

With regard to the four-prong test cited above, the Board 
finds that in this case there is evidence that the veteran 
has received treatment for a major depressive disorder and 
for a panic disorder with agoraphobia since December 2002.  
Thus, the first prong has been met as there is competent 
evidence of a current disability.  The evidence of record 
arguably establishes that the veteran suffered an episode of 
feeling depressed in service, as he has reported that after 
he divorced his wife in 1977 after she left him and his 
daughter, he was depressed and went to see a hospital 
corpsman in service, who referred the veteran to his church 
for counseling.  Thus, the second prong is arguably 
satisfied.  The third prong, however, is not satisfied.  What 
is missing for the third prong is an indication that the 
veteran's depression, anxiety, or nerves may be associated 
with service, or which might suggest an onset of these 
conditions during service.  

In Locklear v. Nicholson, 20 Vet. App. 410 (2006), the Court 
made much of the "low threshold" for requiring an 
examination recognized by McLendon as created by the term 
"indicates" in the third prong, 38 C.F.R. § 
3.159(c)(4)(i)(C).  See Locklear, citing McLendon, 20 Vet. 
App. at 83.  However, examples of the types of evidence which 
would satisfy this threshold, as provided as the 38 C.F.R. 
§ 3.159(c)(4)(ii), are "competent evidence" of "post-
service treatment" or "other possible association to 
military service."  These types of evidence are not present.

In this case, the veteran has not presented evidence, and the 
record does not otherwise support, a finding even of 
possibility of a link to service for the veteran's 
depression, anxiety, or nerves, so as to warrant a remand for 
VA examination.  As noted, there are no records or 
allegations of records of post-service treatment for 
depression or anxiety, and there is no "indication" of 
possible association to service beyond the veteran's bare 
assertion.  While the veteran has reported that his 
depression started in 1977 during service, and he is 
certainly competent to report his symptoms (such as feeling 
depressed), his lay statements claiming that his depression, 
anxiety, and nerves are related to service, are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, although VA treatment providers have 
reported the veteran's history of having an episode of 
depression in service, there is no indication that these 
medical providers have associated his current symptoms or 
current diagnoses of major depressive disorder or panic 
disorder or agoraphobia with service.  Rather, it appears 
that the medical providers have merely recorded what the 
veteran has reported to them.  

Thus, the veteran's contentions alone, whether reported by 
him or by a medical provider, are not an indication that his 
current psychiatric disability may be associated with 
service, and, therefore, are an insufficient basis for 
medical examinations to be obtained, according to the 
pertinent law and regulation.  If the veteran had perhaps 
alleged ongoing treatment for depression, or had made some 
other, more substantive allegation beyond his bare claim, so 
as to create an "indication" of a possible association 
between current depression and anxiety and service, this 
might have sufficed to warrant remand for an examination, 
under section 3.159(c)(4)(ii).  But the veteran has done none 
of those things.  With absolutely no post-service medical 
evidence to support the claim, the veteran's bare allegation 
that his present condition is related to two treated episodes 
of headaches in service is insufficient to meet even the low 
threshold established in section 3.159(c)(4)(C).  
Accordingly, the Board finds that remand for an examination 
to address this claim is not warranted.  38 C.F.R. § 
3.159(c)(4)(i)(A)-(C).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with this decision, 
since the veteran was notified of the Dingess precedent by 
letter dated in March 2006.  In addition, the claim for 
service connection is being denied herein, and no disability 
ratings or effective dates will be assigned.  

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaint of, finding of, or treatment for depression, 
anxiety, or nerves.

VA treatment records show that, starting in December 2002 and 
continuing through April 2006, the veteran continued to 
receive periodic VA treatment, including therapy and 
prescription medications, for his panic disorder, 
agoraphobia, and depressive disorder.  In December 2002, he 
was seen for a mental health consultation, and he reported 
that he had received counseling in the military when his wife 
left and abandoned him with his 18-month-old daughter.  He 
claimed he was depressed at the time because he had to leave 
from the military to care for his daughter.  In December 
2002, he complained of depression and anxiety, and that he 
had been thinking about killing himself.  

In January 2003, during a VA mental health psychosocial 
assessment, the veteran reported that he enjoyed the 
military, but had to get our early because of his wife 
leaving him a single parent to raise their daughter.  Later, 
in January 2003, the veteran provided a complete mental 
health history.  He reported he had severe depression that 
had "been there for years", but had become worse in the 
past two to three years.  It was noted that the onset of the 
presenting problems was "rather unclear suggesting a chronic 
course" and that the onset of this "index episode" was 
about three years prior.  He reported that his first 
depressive episode occurred shortly after his divorce from 
his wife in 1977, while he was still in the Navy.  He claimed 
he only received counseling for the depressive episode, but 
claimed he had several depressive episodes and panic attacks 
since then.  He reported he had not sought treatment since 
1977, and had no history of pharmacotherapy.  The diagnoses 
included panic disorder with severe agoraphobia and major 
depressive disorder, recurrent, moderate severity.  

A VA treatment record dated in February 2004 showed that the 
veteran was seen for individual psychotherapy and he reported 
he had been socially isolated, anxious, and depressed for all 
of his life, even growing up, and that certain traumatic 
events have exacerbated his symptoms.  

Received from the Social Security Administration were the 
records used in the veteran's disability determination with 
that agency.  A February 2004 Disability Determination showed 
that the veteran was found disabled, beginning in June 2002, 
from affective/mood disorders and essential hypertension.  A 
December 2003 psychiatric evaluation showed diagnoses of 
major depression, recurrent, severe, without psychotic 
features; generalized anxiety disorder with panic attacks; 
and agoraphobia.  The psychiatrist noted that VA treatment 
records showed that the veteran's first depressive episode 
had occurred in 1977, shortly after he divorced from his 
wife.  

Received in April 2004 was the veteran's substantive appeal 
(VA Form 9), in which he reported that when he was in the 
Navy he only got to see the hospital corpsman, who knew 
nothing about depression or anxiety/panic attacks.  He 
claimed that the corpsman he saw told him to seek help with a 
chaplain or preacher where he was going to church at that 
time.  He also claimed that the corpsman never suggested that 
the veteran should go to a "mental doctor", and that back 
in the 70s they were not equipped to deal with depression or 
panic/anxiety problems.  He claimed that his VA doctors said 
his illness was severe chronic depression and would not go 
away, and he also claimed that these doctors said he had 
depression when he was in the Navy in 1977.  He reported that 
his sister told him that she knew he was "depressed from the 
year 1977 after [his] divorce but [he] wouldn't get help".  

III.  Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active 
military service, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The veteran contends that his claimed disorder affecting him 
as depression, anxiety, and/or nerves, had its onset during 
his active duty service.  

The record reflects that the first post-service report of 
depression, anxiety, and related problems was in December 
2002, when the veteran sought VA mental health treatment.  
The veteran himself reported that he sought treatment on one 
occasion in 1977 for an episode of depression, and did not 
seek any such treatment again until 2002.  Subsequent VA 
treatment records show he was seen periodically for a major 
depressive disorder, a panic disorder, and agoraphobia.  
Thus, while there is competent medical evidence of 
depression, a panic disorder, and agoraphobia, there is no 
competent medical evidence linking any such current 
psychiatric disability with the veteran's period of active 
duty service.  Although the veteran has asserted such a link 
between his current depression and his reported episode of 
depression in service, he is a layman and does not have 
competence to give a medical opinion on causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Without competent medical evidence linking the veteran's 
current major depressive disorder or panic disorder with 
agoraphobia to service, entitlement to service connection is 
not warranted.  As more fully explained above, the Board 
acknowledges that the veteran has not been scheduled for a VA 
examination in this matter, but also finds that such an 
examination is not necessary or warranted.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra; 
Buchanan, supra.  Thus, the preponderance of the evidence is 
against the claim for service connection for depression (also 
claimed as anxiety and nerves), the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for depression (also claimed as anxiety 
and nerves) is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


